Citation Nr: 1002338	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-06 321A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ft. 
Harrison, Montana


THE ISSUE

Entitlement to reimbursement for medical expenses incurred at 
Lutheran Medical Center in Denver, Colorado, from April 12, 
2005, to April 26, 2005.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from  February 1963 to May 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 administrative decision of 
the Department of Veterans Affairs (VA) Medical Center (VAMC) 
in Ft. Harrison, Montana, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
February 1963 to May 1967.  

2.  On January 4, 2010, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Denver, 
Colorado, that the Veteran died in June 2007.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  



ORDER

The appeal is dismissed.



		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


